EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Capital Realty Investors-III Limited Partnership (the “Registrant”) on Form 10-K for the period ending December 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, the undersigned, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Annual Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP (Registrant) by:C.R.I., Inc. Managing General Partner July 23, 2012 by: /s/ William B. Dockser DATE William B. Dockser, Director, Chairman of the Board and Treasurer (Principal Executive Officer) July 23, 2012 by: /s/ H. WilliamWilloughby DATE H. William Willoughby, Director, President, Secretary, Principal Financial Officer and Principal Accounting Officer
